 In the Matter of SIMPLEX WIRE AND CABLE COMPANYandWIPE &CABLE WORKERS FEDERAL LOCAL UNION 21020, AFFILIATED WITHTHE A. F. OF L.In the Matter of SIMPLEX WIRE AND CABLE COMPANYandWIRE &CABLE WORKERS FEDERAL LOCAL UNION 21020, AFFILIATED WITHTHE AMERICAN FEDERATION OF LABORIn the Matter Of SIMPLEXWIRE & CABLE CO.andSIMPLEXEMPLOYEESASSOCIATIONCasesNos. 0-359, R-396,and R-397, respectivelySUPPLEMENTAL DECISIONANDORDERMay31,1938On March 29, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision, Order, and Direction of Elect ionin the above-entitled cases.The Direction of Election directed thatan election by secret ballot be conducted within 15 days from the dateof the Direction among the production and maintenance employeesof Simplex Wire and Cable Company, Cambridge, Massachusetts,herein called the respondent, who were employed by it on September23, 1937, including printers but excluding supervisory employees,factory clerks, factory-office clerks, shipping-office clerks, general-office clerks, other clerical employees, and those who had since quitor had been discharged for cause, to determine whether or not theydesired to be represented by Wire & Cabh Workers Federal LocalUnion, No. 21020, affiliated with the American Federation of Labor,herein called the Federal Local, for the purposes of collectivebargaining.In its Decision the Board found that the respondent had dominatedand interfered with the formation and administration of the SimplexEmployees Association, herein called the Association, and had con-tributed and was contributing support thereto.The Board orderedthe respondent to cease and desist from such domination. interfer-ence, and contribution of support, to disestablish the Association a::-SN.L.R.B.251.568 DECISIONS AND'OIIDIlIiS569a representative of`its, employees for the purposes of collective. bar-gaining, andto^ notify the :Regional Director within ten' (10) daysfrom the date of the order what steps the respondent had tal en tocomply therewith.The respondent notified, the .Regional, Directorthat it would not disestablish the, Association as'ordered,Pursuant to the Direction of Election, an. election by secret .ballotwas conducted, oil April 112, 1938, at, Cambridge, Massachusetts,under the direction and supervision of A. Howard Myers, the Re-gional Director for the First .Region (Boston, Massachusetts.Fullopportunity was accorded to the parties to this investigation, to par-ticipate in the conduct of the. secret ballot, and to make; challenges.On April 18, 1938, the said Regional Director, acting pursuant -toArticle III, Section 9, of National Labor Relations Board Rules andRegulations=Series 1, as amended, issued and on April' 20,:1938, dulyserved upon the parties his Intermediate Report on the ballot.As to the balloting and its results the Regional Director reportedas follows :Total Number Eligible toote_ -- -__ --469Total Number of Ballots Cast-------------------- ------------ 404Total Number of Blank Ballots---___-__-_____'1Total Number of Void Baljots ------------------------------- ,. 1Total Number of Ballots Cast for Wire & Cable WorkersFederal Local Union, No. 21020, affiliated with the AmericanFederation of Labor----- ------ ----198Total Number of Ballots Cast against Wire & Cable WorkersFederal Local Union, No. 21020, affiliated with, the AmericanFederation of Labor-------------------------------202Total Number of Challenged Ballots ------------------2On April 20, 1938, the Federal Local filed with the Regional Direc-tor its Objections to the Intermediate Report. III its Objections theFederal Local referred to two documents submitted by it to the Re-gional Director on April 16: (1) a letter dated April 8, 1938, addressedby the Association to a representative of the Federal Local, invitinghim or some other Federal Local representative to participate in adebate with the attorney for the Association-at an Association meetingto be held on April 11, on the question of whether or not it is better forthe employees of the respondent to join the Federal Local or the Asso-ciation; (2) a letter dated April 8, addressed by the Association tothe employees of the respondentconttainingnotice of the Associationmeeting of April 11, setting otlt in full the invitation to the FederalLocal representative to participate in the debate, and urging the err,ployees to attend the meeting.The Objections state that the meetingof the Association was held for the purpose of intimidating and coerc-ing the employees eligible to vote in the election ; that statements weremade at the meeting discrediting the Federal Local ; and that the cir-culars addressed by the Association to the employees were intended to 570NATIONAL LABOR RELATIONS BOARDmisinform the employees and to indicate that the Federal Local repre-sentatives had accepted the challenge to participate in the debate.There is no allegation, however, of participation by any supervisoryofficials of the respondent in these activities.We have considered the Objections to the Intermediate Report filedby the Federal Local and do not find that they warrant setting asidethe election.We shall, accordingly, overrule the Objections to theIntermediate Report.The results of the election show that no collective bargaining repre-sentative has been selected by a majority in the appropriate unit.However, in view of the fact that the attempts to influence the votes ofthe eligible employees were made by an organization which the Boardhad ordered disestablished, we shall order the petition for investiga-tion and certification filed by the Federal Local to he dismissed withoutprejudice.ORDER'Pursuant to Article III, Sections 8 and 9, of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended, the NationalLabor Relations Board hereby orders :1.That the Objections to the Intermediate Report filed by Wire 'k-CableWorkers Federal Local Union, No. 21020, affiliated with theAmerican Federation of Labor, be, and they hereby are, overruled;and2.That the petition filed by Wire & Cable Workers Federal LocalUnion, No. 21020, affiliated with the American Federation of Labor,for investigation and certification of representatives of employees ofSimplexWire and Cable Company, Cambridge, Massachusetts, be.and it hereby is, dismissed without prejudice.MR. DONALD WAKEFIELD SMITH, DISSENTING :In its Objections to the Intermediate Report, the Federal Localalleged that the meeting held under the auspices of the Associationon the evening immediately preceding the election of April 12 was forthe purpose of coercing, intimidating, and misinforming the em-ployees eligible to vote in the election.In. its Decision of March 29, 1938.1 the Board found that the actionsof the respondent indicated quite definitely that the respondent fa-vored the formation of the Association and looked with disfavor uponany outside organization, and further found that the Associationformed and administered with such encouragement and support fromthe respondent became an organization of the respondent's choice.As a result of such findings, the Board ordered the respondent to26NLRB251 DECISIONS AND ORDERS571cease and desist from dominating or interfering with the administra-tion of the Association and from contributing support thereto, andordered that the respondent should take immediate affirmative actionby disestablishing the Association as a collective bargaining agency.The respondent notified the Regional Director that it would, notdisestablish the Association as ordered.Thus, the meeting on theevening immediately preceding the election was alleged to have beenheld -under a hostile atmosphere, by an organization found to becompany-dominated and which the respondent has refused to dis-establish, in defiance of the Board's order.While organized or unorganized employees may lawfully engage incampaign activities prior to an election to determine collective bar-gaining representatives, the attempt by a labor organization, foundby the Board to be company-dominated and ordered by the Board tobe disestablished, to influence the results of an election under suchcircumstances as are here alleged-by coercion, intimidation, andmisinformation-implies interference of a character intended to pre-elude a free choice of representatives by the employees, and warrantsa hearing to ascertain whether or not there was any direct or indirectemployer participation or interference.The majority of the Board has overruled the Objections to theIntermediate Report upon the ground that such Objections' do notwarrant setting aside the election.I believe a hearing should be heldto investigate the allegations contained in the Objections filed by theFederal Local before any final determination of the matter is made.